DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The amendments to the specification regarding the title and Paragraph [0050] received on April 13, 2022.  These amendments to the title and Paragraph [0050] are accepted.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholas Drysdale on May 3, 2022.
In the Claims
2. (Currently amended) A wireless communication method executed by a wireless communication system including one or more wireless terminals and a wireless communication apparatus, the method comprising: 
at the wireless communication apparatus
generating first wireless scheme schedule information, which is information related to a schedule of a first slot allocated to an uplink signal and a downlink signal of a first wireless scheme, and second wireless scheme schedule information, which is information related to a schedule of a second slot allocated to an uplink signal and a downlink signal of the second wireless scheme, 
generating a downlink signal of the first wireless scheme transmitted in the first slot to the wireless terminal, based on the first wireless scheme schedule information,
generating a downlink signal of the second wireless scheme transmitted in the second slot to the wireless terminal, based on the second wireless scheme schedule information, 
storing a first state information table for the first wireless scheme and a second state information table for the second wireless scheme, 
the first state information table including the first wireless scheme schedule information including a first time slot cycle, information indicating a first time slot available for communication, and a first current time slot, and 
the second state information table including the second wireless scheme schedule information including a second time slot cycle, information indicating a second time slot available for communication, and a second current time slot; and 
Application No. 17/047,727Page 3 of 11transmitting, in the first slot, a beacon signal including the first wireless scheme schedule information and the second wireless scheme schedule information, and 
at the wireless terminal 
receiving the beacon signal, in the first slot, and acquiring the first wireless scheme schedule information and the second wireless scheme schedule information from the beacon signal, 
generating an uplink signal of the first wireless scheme transmitted in the first slot to the wireless communication apparatus, based on the first wireless scheme schedule information, and 
generating an uplink signal of the second wireless scheme transmitted in the second slot to the wireless communication apparatus, based on the second wireless scheme schedule information.
6. (Currently amended) A wireless communication apparatus comprising: 
a processor; and 
a storage medium having computer program instructions stored thereon, when executed by the processor, perform to: 
Application No. 17/047,727Page 4 of 11generate first wireless scheme schedule information, which is information related to a schedule of a first slot allocated to an uplink signal and a downlink signal of a first wireless scheme, and second wireless scheme schedule information, which is information related to a schedule of a second slot allocated to an uplink signal and a downlink signal of the second wireless scheme; 
generate a downlink signal of the first wireless scheme transmitted in the first slot to the wireless terminal, based on the first wireless scheme schedule information;
generate a downlink signal of the second wireless scheme transmitted in the second slot to the wireless terminal, based on the second wireless scheme schedule information; 
store a first state information table for the first wireless scheme and a second state information table for the second wireless scheme, 
the first state information table including the first wireless scheme schedule information including a first time slot cycle, information indicating a first time slot available for communication, and a first current time slot, and 
the second state information table including the second wireless scheme schedule information including a second time slot cycle, information indicating a second time slot available for communication, and a second current time slot; and 
transmit, in the first slot, a beacon signal including the first wireless scheme schedule information and the second wireless scheme schedule information.
8. (Currently amended) A wireless communication system comprising one or more wireless terminals and a wireless communication apparatus, wherein 
the wireless communication apparatus includes 
an apparatus control unit configured to generate first wireless scheme schedule information, which is information related to a schedule of a first slot allocated to an uplink signal and a downlink signal of a first wireless scheme, and second wireless Application No. 17/047,727Page 5 of 11scheme schedule information, which is information related to a schedule of a second slot allocated to an uplink signal and a downlink signal of the second wireless scheme,
a first apparatus processing unit configured to generate a downlink signal of the first wireless scheme transmitted in the first slot to the wireless terminal, based on the first wireless scheme schedule information and to store a first state information table for the first wireless scheme, the first state information table including the first wireless scheme schedule information including a first time slot cycle, information indicating a first time slot available for communication, and a first current time slot, 
a second apparatus processing unit configured to generate a downlink signal of the second wireless scheme transmitted in the second slot to the wireless terminal, based on the second wireless scheme schedule information and to store a second state information table for the second wireless scheme, the second state information table including the second wireless scheme schedule information including a second time slot cycle, information indicating a second time slot available for communication, and a second current time slot, and 
an apparatus communication unit configured to transmit, in the first slot, a beacon signal including the first wireless scheme schedule information and the second wireless scheme schedule information, and 
the wireless terminal includes 
a terminal communication unit configured to receive the beacon signal, in the first slot, and acquire the first wireless scheme schedule information and the second wireless scheme schedule information from the beacon signal, 
a first terminal processing unit configured to generate an uplink signal of the first wireless scheme transmitted in the first slot to the wireless communication apparatus, based on the first wireless scheme schedule information, and 
a second terminal processing unit configured to generate an uplink signal of the second wireless scheme transmitted in the second slot to the wireless communication apparatus, based on the second wireless scheme schedule information.
	
	
Allowable Subject Matter
4.	Claims 2, 6, and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the best prior art found during the examination of the present, Agrawal et al. (U.S. Patent Application Publication # 2006/0018279 A1) teach “Controller 1030 and/or a scheduler 1034 allocates time slots for the downlink and uplink, …”(Paragraph [0085]), in view of Tao et al. (U.S. Patent Application Publication # 2009/0228891 A1) teach a method and system wherein “a super-frame may be created by encapsulating one Super-MAP and multiple Sub-MAPs in the super-frame. Super-frame may include data such as, synchronization data, broadcast information, configuration information, sub-channel information, orthogonal frequency division multiplexing (OFDMA) symbols, and/or other data used for performing various processing operations.”(Fig.6; Paragraph [0045]), and Huang et al. (U.S. Patent Application Publication # 2018/0279325 A1) teach “the UE may receive slot structure configuration information indicating a slot structure configured for the UE based on the propagation delay between the UE and a base station.”(Fig.16; Paragraph [0149]), fail to disclose: “… storing a first state information table for the first wireless scheme and a second state information table for the second wireless scheme, 
the first state information table including the first wireless scheme schedule information including a first time slot cycle, information indicating a first time slot available for communication, and a first current time slot, and 
the second state information table including the second wireless scheme schedule information including a second time slot cycle, information indicating a second time slot available for communication, and a second current time slot; … ”Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 3-4 are also allowed by virtue of their dependency on claim 2.
Regarding claim 6, the best prior art found during the examination of the present, Agrawal et al. (U.S. Patent Application Publication # 2006/0018279 A1) teach “Controller 1030 and/or a scheduler 1034 allocates time slots for the downlink and uplink, …”(Paragraph [0085]), in view of Tao et al. (U.S. Patent Application Publication # 2009/0228891 A1) teach a method and system wherein “a super-frame may be created by encapsulating one Super-MAP and multiple Sub-MAPs in the super-frame. Super-frame may include data such as, synchronization data, broadcast information, configuration information, sub-channel information, orthogonal frequency division multiplexing (OFDMA) symbols, and/or other data used for performing various processing operations.”(Fig.6; Paragraph [0045]), and Huang et al. (U.S. Patent Application Publication # 2018/0279325 A1) teach “the UE may receive slot structure configuration information indicating a slot structure configured for the UE based on the propagation delay between the UE and a base station.”(Fig.16; Paragraph [0149]), fail to disclose: “… store a first state information table for the first wireless scheme and a second state information table for the second wireless scheme, 
the first state information table including the first wireless scheme schedule information including a first time slot cycle, information indicating a first time slot available for communication, and a first current time slot, and 
the second state information table including the second wireless scheme schedule information including a second time slot cycle, information indicating a second time slot available for communication, and a second current time slot; …”Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Regarding claim 8, the best prior art found during the examination of the present, Agrawal et al. (U.S. Patent Application Publication # 2006/0018279 A1) teach “Controller 1030 and/or a scheduler 1034 allocates time slots for the downlink and uplink, …”(Paragraph [0085]), in view of Tao et al. (U.S. Patent Application Publication # 2009/0228891 A1) teach a method and system wherein “a super-frame may be created by encapsulating one Super-MAP and multiple Sub-MAPs in the super-frame. Super-frame may include data such as, synchronization data, broadcast information, configuration information, sub-channel information, orthogonal frequency division multiplexing (OFDMA) symbols, and/or other data used for performing various processing operations.”(Fig.6; Paragraph [0045]), and Huang et al. (U.S. Patent Application Publication # 2018/0279325 A1) teach “the UE may receive slot structure configuration information indicating a slot structure configured for the UE based on the propagation delay between the UE and a base station.”(Fig.16; Paragraph [0149]), fail to disclose: “… and to store a first state information table for the first wireless scheme, 
the first state information table including the first wireless scheme schedule information including a first time slot cycle, information indicating a first time slot available for communication, and a first current time slot, … 
and to store a second state information table for the second wireless scheme, the second state information table including the second wireless scheme schedule information including a second time slot cycle, information indicating a second time slot available for communication, and a second current time slot, …”Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 9-10 are also allowed by virtue of their dependency on claim 8.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Tu (U.S. Patent Application Publication # 2008/0205327 A1) teach “mobile terminal 40' may then access the table 68 to apply slot cycle index parameters (e.g., a slot cycle value) based on the corresponding index identifier.”(Fig.4; Paragraph [0040])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
May 3, 2022